This proceeding was brought to disbar John B. Nevin. The charges were presented by the State Bar Board. The Honorable Charles E. Wolfe, Judge of the District Court of the third judicial district, was designated by this court as referee to take the evidence and make findings and conclusions. The matter was thereupon set for hearing. The respondent appeared in person and by his attorney, took issue upon the charges, and resisted the proceeding. Testimony was taken and the referee made and reported his findings and conclusions.
The charges were twelve in number, supported by thirteen specifications setting forth more particularly the matters of fact upon which the same were based. Without enumerating the charges it is sufficient *Page 368 
to say that they embraced divers derelictions and malfeasances in office, some of them so grave as to amount to felonies. The referee found all of the charges to be true and held that the respondent had been guilty of malfeasances in his office as an attorney.
Counsel for the prosecution thereupon moved this court that the findings and conclusions of the referee be adopted and the respondent disbarred. The cause was set down for argument. After listening to the argument and reviewing the record as made on the hearing, we are of the opinion that the findings as made and returned by the referee are amply sustained by the record and must be adopted. It follows that the motion to disbar the respondent must be granted. See § 800, Comp. Laws 1913.
It is therefore ordered and adjudged that the said John B. Nevin be, and he hereby is, disbarred from practising law in the courts of this state.
NUESSLE, Ch. J., and BURKE, BURR, BIRDZELL, and CHRISTIANSON, JJ., concur.